NO. 30137

IN THE SUPREME COURT OF THE STATE OF HAWAIT

GERALD VILLANUEVA, Petitioner-Appellant,

VS.

    
 
 

STATE oF HAWAI‘:, Resp@nden:-Appeiiee.

ir_,§,;;’€

~»'

APPEAL FROM THE CIRCUIT COURT OF THE SECOND
(SPP NO. 09-1-O021 (CR. NO. 96-OO78))

ORDER
(By: Duffy, J. for the courtU

Upon consideration of movant Gerald Villanueva's
“motion to grant the common law writ of habeas corpus,” which is
2010 and which is treated as a motion

deemed filed on March 18,
2010 order

for reconsideration of this court's February 4,
2010 “motion to the supreme court to

it appears that the motion for

reconsideration is untimely. See HRAP 40(a) (“A motion for

reconsideration may be filed by a party only within 10 days after
dispositional order, or ruling unless

denying movant’s February 1,

issue writ of habeas corpus,

the filing of the opinion,
by special leave additional time is granted during such period by

a judge or justice of the appellate court involved.”).

Therefore,
IT 13 HEREBY ORDERED that the motion for

reconsideration is dismissed.
DATED: Honolulu,_HawaiU4 April 7, 2010_
FOR THE COURT:

g@h,_e.1>MW§)qh-

Associate Justice

 

and

C.J., Nakayama, Acoba, Duffy,

1 Considered by: Moon,
Recktenwald, JJ.